Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 07/25/2022 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 10/07/2020. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-129314 application as required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/319,538 (US20210355021 reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims appears to be directed towards the same composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 claims the glass-ceramic of claim 12 comprises at least one Al-based compound, however, this does not further limit claim 12 because claim 12 depends upon claim 1 which is directed to a glass-ceramic comprising 15-40 mol% Al2O3, which Examiner notes is a non-zero value of an aluminum compound. Therefore, claim 12 already requires the presence of an Al-based compound, thus claim 16 is not further limiting of claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12, 14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mao et al. (US20210179480, hereinafter referred to as Mao).
Regarding claim 1, Mao discloses a composition, comprising: 30mol% to 60mol% SiO2 (see Mao at Table 4, Example 39, disclosing an example of a composition comprising 33.7 wt% SiO2, which correlates with 46.91 mol% SiO2); 15mol% to 40mol% Al2O3 (see Mao at Table 4, Example 39, disclosing an example of a composition comprising 25.7 wt% Al2O3, which correlates with 21.08 mol% Al2O3); 5mol% to 25mol% Y2O3 (see Mao at Table 4, Example 39, disclosing an example of a composition comprising 17.80 wt% Y2O3, which correlates with 6.59 mol% Y2O3); 5mol% to 15mol% TiO2 (see Mao at Table 4, Example 39, disclosing an example of a composition comprising 5.8 wt% TiO2, which correlates with 6.07 mol% TiO2); and 0.l mol% to 15 mol% RO, wherein RO is a sum of MgO, CaO, SrO, and BaO (see Mao at Table 4, Example 39, disclosing an example of a composition comprising 4 wt% MgO which correlates with 8.3 mol% MgO, 4 wt% CaO which correlates with 5.97 mol% CaO, 0 mol% BaO, and 1 wt% SrO which correlates with 0.81 mol% SrO, for a combined value of MgO+CaO+BaO+SrO = 8.3+5.97+0+0.81 = 15.08, which is 15 mol% which accounting for claimed significant figures). 
Regarding claim 2, Mao discloses at least 4mol% RO (see Mao at Table 4, Example 39, disclosing an example of a composition comprising 4 wt% MgO which correlates with 8.3 mol% MgO, 4 wt% CaO which correlates with 5.97 mol% CaO, 0 mol% BaO, and 1 wt% SrO which correlates with 0.81 mol% SrO, for a combined value of MgO+CaO+BaO+SrO = 8.3+5.97+0+0.81 = 15.08, which is 15 mol% which accounting for claimed significant figures).
Regarding claim 3, Mao discloses 0 mol% to 10 mol% MgO, or 0 mol% to 10 mol% CaO, or 0 mol% to 10 mol% SrO, or 0 mol% to 10 mol% BaO (see Mao at Table 4, Example 39, disclosing an example of a composition comprising 4 wt% MgO which correlates with 8.3 mol% MgO, 4 wt% CaO which correlates with 5.97 mol% CaO, 0 mol% BaO, and 1 wt% SrO which correlates with 0.81 mol% SrO, for a combined value of MgO+CaO+BaO+SrO = 8.3+5.97+0+0.81 = 15.08, which is 15 mol% which accounting for claimed significant figures).
Regarding claim 4, Mao discloses the composition comprises non-zero amounts of two or more of MgO, CaO, SrO, and BaO (see Mao at Table 4, Example 39, disclosing an example of a composition comprising 4 wt% MgO which correlates with 8.3 mol% MgO, 4 wt% CaO which correlates with 5.97 mol% CaO, 0 mol% BaO, and 1 wt% SrO which correlates with 0.81 mol% SrO, for a combined value of MgO+CaO+BaO+SrO = 8.3+5.97+0+0.81 = 15.08, which is 15 mol% which accounting for claimed significant figures).
Regarding claim 5, Mao discloses the composition comprises non-zero amounts of three or more of MgO, CaO, SrO, and BaO (see Mao at Table 4, Example 39, disclosing an example of a composition comprising 4 wt% MgO which correlates with 8.3 mol% MgO, 4 wt% CaO which correlates with 5.97 mol% CaO, 0 mol% BaO, and 1 wt% SrO which correlates with 0.81 mol% SrO, for a combined value of MgO+CaO+BaO+SrO = 8.3+5.97+0+0.81 = 15.08, which is 15 mol% which accounting for claimed significant figures).
Regarding claim 6, Mao discloses 0 mol% to 10 mol% B2O3 (see Mao at Table 4, Example 39, disclosing an example of a composition comprising 2 wt% B2O3, which correlates with 2.4 mol% B2O3).
Regarding claim 12, Mao discloses the composition is a glass-ceramic composition (see Mao at [0082], disclosing to put the sample into the crystallization furnace … and judge the devitrification performance of the glass according to the table. Examiner notes that crystallization and devitrification correlate with a glass-ceramic).
Regarding claim 14, Mao discloses the glass-ceramic composition comprises at least one Mg-based compound (see Mao at Table 4, Example 39, disclosing an example of a composition comprising 4 wt% MgO which correlates with 8.3 mol% MgO). 
Regarding claim 16, Mao discloses the glass-ceramic composition comprises at least one Al-based compound (see Mao at Table 4, Example 39, disclosing an example of a composition comprising 25.7 wt% Al2O3, which correlates with 21.08 mol% Al2O3).
Regarding claim 20, while Mao does not explicitly disclose the composition comprises a Young's modulus in a range of 150 GPa to 196 GPa, Mao does disclose an example of a glass with a Young's Modulus of 121.3 GPa (see Mao at Table 4, Example 39), which Examiner notes is within the claimed range for a glass as indicated in Claim 19 of the instant specification. Therefore, because the glass disclosed by Mao has substantially the same composition as instantly claimed as disclosed above, and substantially the same Young's Modulus before being crystallized into a glass-ceramic, it must necessarily possess the claimed Young's Modulus after being crystallized into a glass ceramic. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US20210179480, hereinafter referred to as Mao).
Regarding claim 18, while Mao does not disclose a ratio of RO to Al2O3 is in a range of 0.01 to 0.5, Mao does disclose an example of a composition comprising 4 wt% MgO which correlates with 8.3 mol% MgO, 4 wt% CaO which correlates with 5.97 mol% CaO, 0 mol% BaO, and 1 wt% SrO which correlates with 0.81 mol% SrO, for a combined value of MgO+CaO+BaO+SrO = 8.3+5.97+0+0.81 = 15.08, which is a RO of 15 mol% which accounting for claimed significant figures (see Mao at Table 4, Example 39). The composition further comprises 25.7 wt% Al2O3, which correlates with 21.08 mol% Al2O3, which is 21 when accounting for the claimed significant figures (see Mao at Table 4, Example 39). This provides a ratio of RO to Al2O3 of 15:21 or 0.7, which is close to touching the claimed range of 0.01 to 0.5. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731